Citation Nr: 1440157	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-33 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lower back condition.

2.  Entitlement to service connection for adjustment disorder with depression.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to November 2009.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Virtual VA and VBMS files have been reviewed.

The issues of service connection for a lower back condition and adjustment disorder with depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right knee iliotibial band syndrome (ITBS) was incurred in service.

2.  Left knee ITBS was incurred in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right knee ITBS are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left knee ITBS are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  The Board is granting the claims for service connection for right and left knee ITBS.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Right and Left Knee ITBS

The Veteran contends that she has right and left knee disabilities as a result of her active duty service.  She asserts that she was diagnosed with a chronic knee disability in service, and that she continues to have knee pain, exaggerated by exercise.  

The Board finds that the evidence is at least in equipoise on the question of whether there is a current disability manifesting in right and left knee ITBS that is related to service.  

Service treatment records show that she was seen for knee pain following long distance running in August 2007.  The diagnosis was ITBS, with mild epicondyle bursitis.  The ITBS diagnosis was confirmed in January 2008.  The Veteran was put on profile and advised to do stretching exercises at home.  A physical therapy note later that month shows that knee pain was improved.  In August 2008 she complained of knee pain, but range of motion testing was clinically normal.  In October 2008, the Veteran went to sick call complaining of knee pain after running.  Physical examination revealed tenderness on palpation and range of motion limited by pain.  The attending physician stated that the Veteran's bilateral ITBS is chronic and will require prophylactic stretching as active management of symptoms.  

The Veteran was provided a December 2009 VA knee examination.  The VA examiner noted that the Veteran's bilateral ITBS is manifested by pain, stiffness, swelling, lack of endurance, tenderness, and flare-ups with a severity of 9 out of 10.  Range of motion testing and x-ray findings were clinically normal.  Despite acknowledging the Veteran's in-service diagnosis of ITBS, approximately one year prior to the date of the examination, the VA examiner stated that there was no current knee pathology to render a diagnosis.  

In Romanowsky v. Shinseki, the Court indicated that McClain v. Nicholson, 21 Vet. App. 319 (2007) did not address the situation where there was a possible in-service diagnosis, followed shortly by the appellant's claim and a VA examination finding of no diagnosed disorder.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The facts in this case are analogous to those of Romanowsky and accordingly the Board finds the in-service diagnoses of right and left knee ITBS are sufficient to satisfy the criteria for a current disability.

A Veteran is competent to describe observable symptoms such as pain and limitation of motion during flare-ups.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that she has frequently experiences knee pain and limitation of motion since service is competent and credible.  Additionally, the service treatment records support a finding that ITBS had its onset in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for right and left knee ITBS is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for right knee ITBS is granted.

Service connection for left knee ITBS is granted.


REMAND

The Veteran contends that she has a current lower back condition as a result of an injury during her active duty service.  Service treatment records show that she injured her back in a fall during basic training.  She received treatment, including physical therapy for lower back pain throughout her active duty service.  Notably, a November 2006 record notes that her range of motion was abnormal, with flexion limited by pain.  A December 2008 treatment record indicates possible scoliosis.  She was afforded a VA spine examination in December 2009.  Although the VA examiner found no limitation of motion and opined that there was no current pathology related to the lower back, he also stated that x-ray findings revealed a possible right pars defect on the L3 vertebral body.  The examiner did not provide an opinion as to whether this finding indicated a congenital defect or disease, nor did he provide an opinion as to whether this finding is related to the Veteran's in-service back injury.  Accordingly, a new examination with medical nexus opinion is required.

The Veteran contends that she currently experiences episodes of depression that are related to psychiatric treatment in service.  Service treatment records show that she was diagnosed with adjustment disorder in August 2007.  She was diagnosed with depression in October 2008.  Upon examination in December 2009, the VA physician diagnosed adjustment disorder with depression, resolved.  The examiner did not address the Veteran's contention that she still has episodes of depression, notwithstanding her psychological state on the day of the examination.  Furthermore, the examiner did not provide an opinion as to the etiology of the diagnosed adjustment disorder.  Accordingly, a new examination is required.  

Additionally, the most recent treatment record is the December 2009 VA examination.  Significantly, the Veteran reported that she treated her back with a chiropractor.  Accordingly, updated medical records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that she has received for her back and depression and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Any treatment records from the VA Health Care System should be requested and associated with the claims file. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.
 
2.  After the above development has been completed to the extent possible, arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of her lower back condition.   

The VA examiner should specifically respond to the following questions:

a.) does the Veteran have a current lower back disability? 

b.)  is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such lower back condition is related to the Veteran's service, to specifically include the Veteran's fall during basic training?  

In rendering the opinions, the examiner is requested to specifically comment on the Veteran's in-service back treatment, including the December 2008 record showing that the Veteran had scoliosis; and the December 2009 VA examiner's finding that the Veteran has a possible right pars defect.  

All findings, along with a fully articulated rationale for any opinion expressed, should be set forth in the examination report. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

3.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist, or a VA psychiatrist or psychologist with whom VA has contracted, to determine the nature and etiology of any currently diagnosed psychiatric disorders.

a.)  identify all psychiatric disorders currently shown; and

b.)  offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder is related to the Veteran's service.  The examiner is asked to consider the Veteran's psychiatric treatment in service, and her contention that she continues to experience episodes of depression.  

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.
 
4.  Readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


